Citation Nr: 1639833	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder, depression, and bipolar disorder.

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that rating decision, the RO denied entitlement to service connection for a psychiatric disorder to include schizoaffective disorder (claimed as schizophrenia, depression, and bipolar disorder); and, denied service connection for posttraumatic stress disorder (PTSD).  

The Veteran requested to appear for a videoconference hearing at the RO before a Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  In August 2014 correspondence to the Veteran, the RO notified her that the requested hearing was scheduled for September 15, 2014.  A September 15, 2004 Report of General Information indicates that the Veteran's attorney called the RO to advise that she had been unsuccessful in reaching her, and as such, believed that the Veteran would not likely report to the hearing scheduled for later that morning.  The attorney confirmed that the RO had the Veteran's latest address of record.  

The Veteran subsequently failed to report to the hearing and has not requested that the hearing be rescheduled.  Hence, the Veteran's hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d).  

In June 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's schizoaffective disorder, also claimed as depression and bipolar disorder, had its onset many years following discharge from service, and is not otherwise related to any disease or injury in service.


CONCLUSION OF LAW

The Veteran's schizoaffective disorder, claimed as depression and bipolar disorder, was not incurred in service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate and complete her claim of service connection for an acquired psychiatric disorder, to include schizophrenia, depression and bipolar disorder.  The letter included notice of the information that she was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured, to the extent possible.  The Board remanded the case in June 2015 because it was unclear as to why the RO only received private treatment records for the period from May 2002 to June 2005 when the Veteran indicated on a December 2010 VA Form 21-4142 (Authorization For Release of Information) that she received inpatient psychiatric treatment at that private hospital in 1979 and 1980.  Moreover, a June 2005 entry from that same facility notes that the Veteran had prior psychiatric admissions and treatment there, in March and August 1978, and multiple times between 1995 and 2005.  Thus, the Board, in its June 2015 remand, directed the RO to request authorization from the Veteran (because the previous December 2010 authorization had since expired) to obtain any additional medical records dating from March 1978 to April 2002 from the private facility where she received inpatient psychiatric treatment beginning in March 1978.  

A copy of the Board's remand, which was mailed to the Veteran in June 2015 to her last known address of record, was returned as undeliverable.  The RO also attempted to mail a copy of the Board's June 2015 remand to the Veteran, but it too, was returned as undeliverable.  The claims file reflects that the RO subsequently conducted research in an attempt to locate the Veteran's current address of record.  A new address was found, and the RO mailed correspondence to that address in March 2016 which specifically notified the Veteran that additional attempts would be made to obtain the private psychiatric inpatient treatment records she identified, but first she needed to submit the enclosed VA authorization forms to allow VA permission to obtain them on her behalf.  The letter also notified the Veteran that she could obtain the records herself.  

The Veteran never responded to that request.  As such, the Board finds that the RO has done everything possible to assist the Veteran in obtaining evidence to substantiate her claim.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Accordingly, the Board finds that VA satisfied its duty to obtain relevant records and evidence.

The Veteran was afforded a VA psychiatric examination in December 2011.  The examiner's findings and opinion were based on review of the service treatment records, the VA and private treatment records, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, because the Veteran never responded to the March 2016 correspondence, the RO was unable to request additional private treatment records, and therefore, per the Board's June 2015 directives, another VA examination and/or opinion was not indicated.  Accordingly, the agency of original jurisdiction (AOJ) substantially complied with the Board's remand orders in this case and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Service Connection - Acquired Psychiatric Disorder other than PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder, depression and bipolar disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

According to 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  

For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  A psychosis is a chronic disease for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran maintains that her psychiatric disorder began during service in 1979.  As noted above, the Veteran was asked to provide authorization to VA so that VA could attempt to obtain private psychiatric inpatient records dating back to 1978 on her behalf; however, she failed to respond to that request, and she has not provided any medical evidence to corroborate her account of in-service onset.  

A review of the Veteran's service treatment records (STRs) show that the Veteran presented to the emergency room screaming and fighting in May 1980.  She had a history of drug ingestion.  After emesis, the Veteran was alert and cooperative.  She denied overdose and says she passed out.  The friend who was with her said that she got mad and went into a rage.  The assessment was adjustment reaction.

The private records from 2002 through 2005 show that the Veteran received prior treatment at that facility from March to September 1978, but then not again until June 1995, with multiple inpatient, day hospital, and ambulatory care clinic admissions noted from June 1995 to May 2005.  As noted above, VA was unable to request these records on behalf of the Veteran because she did not respond to a request for authorization to obtain them, and she did not submit them on her own.  

At a VA examination in December 2011, the examiner reviewed the claims file, including the STRs, and determined that the incident in May 1980 did not detail any psychotic symptoms, and the remainder of the STRs do not show that the Veteran was treated for a psychiatric disorder prior to, or after, the May 1980 incident.  Moreover, the Veteran reported to the December 2011 examiner that she was not suicidal at the time of the May 1980 incident; but, rather, she was angry at an NCO.  She also reported that she did not receive psychiatric treatment for many years after that incident.  She reported that she was not treated for a mood disorder or psychosis until the mid-1990's.

The examiner opined that the Veteran current psychiatric condition was less likely than not incurred in or caused by any incident of service.  The examiner opined that the May 1980 incident was less likely as not a manifestation of the psychotic disorders later diagnosed, variously as paranoid schizophrenia, bipolar disorder, and schizoaffective disorder.  The examiner found that the long interval between the May 1980 incident and her first psychotic hospitalization years later (mid-1990's per the Veteran's self-reported history) indicates that her current illness represents a different psychiatric illness than the one-time assessment of adjustment disorder in service.  

In summary, the most probative evidence of record is against a finding of service connection for a acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder, depression, and bipolar disorder.  The VA examiner found that the symptoms reported and detailed in the May 1980 STR were of a different type than the symptoms associated with the Veteran's current psychiatric disorder(s).  The examiner also noted that the May 1980 treatment in service was based on an isolated event, and that no further treatment in that regard was shown in the STRs.  Moreover, the Veteran also reported that the incident in May 1980 was based on anger, and that she did not seek treatment for her current psychiatric disorder until over a decade later in the mid-1990's.  

Although the Veteran initially stated on her claim form that she was treated in 1979, and the private treatment records show that she was admitted for psychiatric treatment from March 1978 to September 1978, there is no indication as to what she was treated for at that time.  Moreover, the Veteran subsequently told the examiner in December 2011 that she was not treated for a mood disorder or psychosis until the mid-1990's, which is consistent with the June 2005 list of previous psychiatric treatments, showing multiple in-patient, out-patient, and clinic treatment between June 1995 and May 2005.  Even if the Veteran was treated for "mental illness" from March 1978 to September 1978, as the private records from 2002-2005 suggest, the evidence of record does not show that such treatment was for the same mental disorder from which she now suffers.  Moreover, this time period pre-dated her military service, and the Veteran's 1979 induction examination found the Veteran fit for duty, without evidence of a psychosis, depression or bipolar disorder.  

The Veteran was provided with an opportunity to obtain additional private treatment records (or have VA obtain them on her behalf) to support her claim, but she did not reply to that request.  Thus, based on the current record, the evidence weighs against a claim of service connection for a psychiatric disorder other than PTSD, to include schizoaffective disorder, depression and bipolar disorder.  

Accordingly, the preponderance of the evidence is against this claim and therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, depression, and bipolar disorder, is not warranted and the claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, depression, and bipolar disorder, is denied.  


REMAND

In a June 2012 rating decision, the RO denied service connection for PTSD.  

The Veteran's initial June 2012 Notice of Disagreement (NOD), submitted by the Veteran's appointed representative at that time, reflects disagreement with only the June 2012 rating decision's denial of service connection for an acquired psychiatric disorder other than PTSD, including schizophrenia, depression, and bipolar disorder.  

However, in November 2012, the Veteran subsequently appointed a new attorney to represent her.  See November 2012 VA Form 21-22a and corresponding fee agreement.  In November 2012 correspondence, the Veteran's current representative requested the Veteran's NOD with the June 2012 rating decision to include both the issue of entitlement to service connection for PTSD, and, the issue of entitlement to service connection for an acquired disability other than PTSD.  Although this November 2012 NOD was timely, the RO did not address the issue of service connection for PTSD in its November 2013 Statement of the Case (SOC).  

Moreover, the RO has not yet issued a Statement of the Case as to the issue of service connection for PTSD.

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a Statement of the Case as to the issue of service connection for PTSD in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


